Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00015-CR

                                    David FONTANES,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR4762
                       Honorable Lori I. Valenzuela, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
GRANTED and the trial court’s judgment is AFFIRMED. The trial court clerk is ORDERED to
prepare and file a corrected bill of costs showing that no court-appointed attorney’s fees are
assessed against Fontanes.

       SIGNED November 14, 2018.


                                               _____________________________
                                               Karen Angelini, Justice